Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 03-20774-CR-MORENO


  UNITED STATES OF AMERICA,

  v.

  GILBERTO RODRIGUEZ-OREJUELA,

                        Defendant.
                                       /

        GOVERNMENT’S RESPONSE TO DEFEDANT’S RODRIGUEZ-OREJUELA’S
       SECOND SUPPLEMENTAL AUTHORITY IN SUPPORT OF COMPASSIONATE
                            RELEASE MOTION

         The United States of America, by and through the undersigned Assistant United States

  Attorneys, hereby files its response to Defendant Gilberto Rodriguez-Orejuela’s Second

  Supplemental Authority in Support of his Compassionate Release Motion (DE330). As stated in

  defendant’s Second Supplemental Authority, the Bureau of Prison’s website, which is updated on

  a daily basis, contains a list of confirmed cases of Covid-19 by institution. See BOP.Gov, COVID-

  19 Resource Page; https://www.bop.gov/coronavirus/. The website currently lists the number of

  Covid-19 cases at Butner Medium, Butner Low and Butner FMC.

         Rodriguez-Orejuela is confined at the Federal Correctional Institution II in Butner, North

  Carolina (“FCI Butner II”). See e.g., Affidavit of Dr. Meyer, ¶5, attached as Exhibit 1 to the

  Government’s Response in Opposition to the Motion for Compassionate Release (DE327). As of

  April 13, 2020, FCI Butner II has reported no confirmed cases of Covid-19. Because there are no

  confirmed cases there, FCI Butner II is not listed on the BOP’s website.

         The Federal Bureau of Prisons (BOP) is actively working on containing the spread of the

  coronavirus within prisons. BOP has, among other steps, limited access to prisons, restricted
Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 2 of 6



  prisoner movements within prisons, used screening and testing, sought to educate inmates and staff

  on preventing the spread of disease, begun providing masks and hand cleaners, and separated ill

  inmates. BOP has taken further steps as events require, including confining all inmates to their

  living quarters for a 14-day period beginning on April 1, 2020, in order to mitigate any spread of

  the disease. Many additional details are available at the BOP website, www.bop.gov.

           In February 2020, BOP “began planning for its COVID-19 response and instituted a

  comprehensive management approach for oversight of the situation” that “includes all BOP

  Regional Offices, all BOP Central Office Divisions (which oversee program level functions), and

  the National Institute of Corrections (NIC) that coordinates with state and local prisons and jails.”

  BOP’s      COVID-19      Response,     https://www.bop.gov/coronavirus/overview.jsp#bop_covid-

  19_response (last accessed April 13, 2020). Along with implementing “its approved Pandemic

  Influenza Plan,” BOP is “utilizing the guidance and directives from the World Health Organization

  (WHO), the Centers for Disease Control (CDC), the Office of Personnel Management (OPM),

  DOJ and the Office of the Vice President.” Id. Like many other government agencies, the BOP

  is conducting “daily briefings and provid[ing] updates to senior management” to implement

  evolving guidance on matters including “inmate and staff screening tools,” “CDC best practices,”

  and “BOP’s Personal Protective Equipment (PPE) inventory.” Id. Regarding PPE, BOP has

  completed review of its infectious disease supplies and is executing “[a] national acquisition plan

  … to obtain bulk purchase, stockpile supplies and coordinate distribution.” Id. BOP is also

  monitoring and reporting daily on COVID-19 cases identified in its facilities. COVID-19 Cases,

  https://www.bop.gov/coronavirus/index.jsp (updated daily at 3:00 p.m.) (last visited April 13,

  2020).

           On March 26, 2020, the Attorney General directed the Director of the Bureau of Prisons,



                                                   2
Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 3 of 6



  upon considering the totality of the circumstances concerning each inmate, to prioritize the use of

  statutory authority to place prisoners in home confinement. Recent authority includes the ability

  to place an inmate in home confinement during the last six months or 10% of a sentence, whichever

  is shorter, see 18 U.S.C. §3624(c)(2), and to move to home confinement those elderly and

  terminally ill inmates specified in 34 U.S.C. §60541(g). Additionally, Section 12003(b)(2) of the

  Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136,

  enacted on March 27, 2020, permits BOP, if the Attorney General finds that emergency conditions

  will materially affect the functioning of the Bureau of Prisons, to “lengthen the maximum amount

  of time for which the Director is authorized to place a prisoner in home confinement under the first

  sentence of section 3624(c)(2) of title 18, United States Code, as the Director determines

  appropriate.” The Attorney General made those findings on April 3, 2020, conferring on BOP

  the authority to expand its use of home confinement. The Attorney General has directed that BOP

  prioritize transferring inmates to home confinement in appropriate circumstances when those

  inmates are vulnerable to COVID-19 under the CDC risk factors—particularly those at institutions

  where there have been COVID-19 outbreaks. BOP is devoting all available resources to assessing

  the inmate population to determine which inmates would be appropriate for transfer under this

  priority program and to then process those inmates for transfer as quickly as possible. Defendant

  Rodriguez-Orejuela attached the Attorney General’s April 3, 2020 Memorandum For Director of

  Bureau of Prisons to his Supplemental Authority filed April 5, 2020 (DE329).                In that

  Memorandum, the Attorney General directed the BOP to undertake a review of inmates deemed

  suitable candidates for home confinement. Id.

         To our knowledge, Rodriguez-Orejuela has never presented a request to BOP for transfer

  to home confinement or presented a request to BOP for compassionate release based upon Covid-



                                                   3
Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 4 of 6



  19. BOP is in the best position to determine, in the first instance, the proper treatment of the

  inmate population as a whole, taking into account both individual considerations based on an

  inmate’s background and medical history, and more general considerations regarding the

  conditions and needs at particular facilities. For example, BOP’s releases of inmates to home

  confinement must take into account, among other factors, whether a home is available where the

  inmate could be confined, whether the inmate could receive appropriate food and medical care

  there, the comparative risk to the inmate in home confinement in the identified location versus

  remaining in prison, the inmate’s risk to the public through recidivism, and the availability of

  supervision during home confinement or risk to the public if supervision is lacking.

         Rather than relying on BOP to address what both Congress and the Attorney General have

  determined is a time-sensitive, rapidly evolving situation—and after Congress placed a specifically

  targeted tool in the hands of BOP via §12003(b)(2) of the CARES Act—Rodriguez-Orejuela is

  urging this Court to grant release on grounds he never presented to the BOP. This Court should

  decline his invitation to ignore the provision of 18 U.S.C. §3582(c)(1)(A) which prioritizes

  administrative review as to the entirely new ground for release. See United States v. Raia, -- F.3d

  --, 2020 WL 1647922 (3rd Cir., April 2, 2020) (defendant must comply with §3582’s exhaustion

  requirement even in light of a fast spreading virus). See also United States v. Holden, 2020 WL

  1673440 (D. Ore, April 6, 2020) (administrative exhaustion required where the defendant changed

  the framework of his request for release).

         Even if this Court were to determine that Rodriguez-Orejuela can overcome the statutory

  requirement for BOP review of his request for release based on Covid-19, his release is not

  appropriate for the reasons stated herein, those set forth in the government’s previous responses

  (DE315, DE327), and stated at the hearing held on February 5, 2020.



                                                  4
Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 5 of 6



         WHEREFORE, the Government respectfully submits its response to Defendant Rodriguez-

  Orejuela’s second supplemental authority.

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                              By:    /s/Lisa Hirsch
                                                    Lisa Hirsch
                                                    Assistant United States Attorney
                                                    FL Bar No. 0691186
                                                    99 N.E. 4th Street, Suite 500
                                                    Miami, FL 33132
                                                    Tel# (305) 961-9214
                                                    Fax: (305) 536-7214
                                                    Lisa.Hirsch@usdoj.gov



                                              By:    /s/Lynn M. Kirkpatrick
                                                    Lynn M. Kirkpatrick
                                                    Assistant United States Attorney
                                                    Court No. A5500737
                                                    99 N.E. 4th Street, Suite 400
                                                    Miami, FL 33132
                                                    Tel# (305) 961-9239
                                                    Lynn.Kirkpatrick@usdoj.gov




                                               5
Case 1:03-cr-20774-FAM Document 331 Entered on FLSD Docket 04/14/2020 Page 6 of 6



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 14, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF.

                                              /s/Lynn M. Kirkpatrick
                                              Lynn M. Kirkpatrick
                                              Assistant United States Attorney




                                          6
